Citation Nr: 0121641	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  90-53 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
as secondary to in-service tobacco use.  

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to in-service tobacco use.  

 
REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to October 
1949.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Little Rock, Arkansas.  The RO, in pertinent 
part, denied entitlement to service connection for nicotine 
dependence and coronary artery disease.  

The veteran appealed these matters to the Board.  In March 
2000, the Board, in pertinent part, denied the claims as not 
well grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which, among other 
things, eliminated the requirement to submit a well grounded 
claim.  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In a January 2001 order, the United States of Appeals for 
Veterans Claims (Court) granted VA's unopposed motion to 
remand the two issues currently on appeal to the Board for 
readjudication under the new statutory requirements.  See 
Luyster v. Gober, 14 Vet. App. 186 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).     

Pursuant to the Court's remand, the case has since been 
returned to the Board for further appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA of 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
Subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The act generally mandates a duty to assist the veteran in 
obtaining evidence, such as medical records, potentially 
pertinent to the claim, and to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA 
of 2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

This case requires a remand for compliance with the duty to 
assist provisions contained in the new law.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103); 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

In both the August 1999 rating decision and September 1999 
statement of the case, the RO did not provide the veteran 
with notice of the change with respect to adjudicating 
tobacco-related claims.  See VAOPGCPREC 19-97.  The October 
1999 development letter from the RO provided him notice of 
what was required, yet it also discussed the concept of a 
well grounded claim.  



In the Board's March 2000 decision, his tobacco-related 
claims were denied as not well grounded, such that there was 
no duty from VA to provide further assistance; in fact, the 
Board decision remanded several other unrelated claims for 
additional development.

The veteran filed his claim for entitlement to service 
connection for nicotine dependence (and for entitlement to 
service connection for coronary artery disease as secondary 
thereto) no later than May 1998 - prior to June 9, 1998.  
Therefore, service connection of his tobacco-related 
disability can be established in two basic ways, direct 
service connection or secondary service connection.  
VAOPGCPREC 19-97.

By comparison, for claims filed after June 9, 1998, pursuant 
to 38 U.S.C.A. § 1103 (West 1991 & Supp. 2000), service 
connection may be granted only if a tobacco-related 
disability was manifested during service or within any 
applicable presumptive period.

Direct service connection may be established for disability 
if the evidence establishes that the injury or disease 
resulted from tobacco use in the line of duty during active 
military service. See VAOPGCPREC 2-93.  For claims alleging a 
direct link between tobacco use in service and a current 
disability, the veteran must provide medical evidence of a 
current disability, medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active.  See Letter 
from the Acting VA Undersecretary for Benefits (USB Letter 
20-97-14).

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (2000) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.




A determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits, whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. These are questions that 
must be answered by adjudication personnel applying 
established medical principles to the facts of particular 
claims. VAOPGCPREC 19-97.

On the issue of proximate cause, if it is determined that, as 
a result of nicotine dependence acquired in service, a 
veteran continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause affecting the claimed disability or death 
which severs the causal connection to the service-acquired 
nicotine dependence.  Such supervening causes may include 
sustained full remission of the service-related nicotine 
dependence and subsequent resumption of the use of tobacco 
products, creating a de novo dependence, or exposure to 
environmental or occupational agents. VAOPGCPREC 19-97.

The Board is bound by the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).

The record documents a long history of cigarette smoking, 
which likely began during active duty (from August 1946 to 
October 1949) and continued for many years after service.  
The record also documents post-service treatment for coronary 
artery disease.  

The attention of the medical examiners is directed to the 
veteran's statements in the claims file regarding his tobacco 
use.  For instance, at his personal hearing before a travel 
member of the Board in October 1999, he testified at length 
regarding his history of tobacco use, including when he quit 
"cold turkey" in 1961 or 1971. October 1999 Transcript, p. 
12-15.  Regarding his coronary artery disease, he testified 
about receiving significant VA treatment, and during this 
treatment, physicians reportedly associated his history of 
smoking cigarettes as a "factor" in the development of his 
heart disease.  Nevertheless, he indicated that no physician 
had ever specifically attributed his long-term smoking to his 
heart disease.  Tr., p. 17, 19. 

Prior to the veteran's Board hearing, the RO conducted a 
hearing in February 1999, at which time a substantial amount 
of highly relevant testimony was adduced.  February 1999 
Transcript, p. 15-18.  In its August 1999 rating decision, 
the RO noted he did not respond to a development letter.  At 
his RO hearing, however, he testified that his failure to 
submit requested evidence of nicotine dependence up to that 
point (a statement from a physician attesting to such) was 
due to intent to forward to his physician a transcript of the 
hearing, to assist the physician in making a well-informed 
medical opinion.  Tr., p. 33.  This medical opinion does not 
appear to be in the record.  At the February 1999 hearing, 
his spouse also testified about his history of tobacco use.  
Tr., p. 49.   

Although Social Security Administration (SSA) disability 
decisions are certainly not controlling, that agency's 
determination regarding the veteran's disability status, and 
the reasons for that determination, are certainly pertinent.  
Masors v. Derwinski, 2Vet. App.181, 188 (1992); see also VCAA 
of 2000, Pub. L. No. 106-475, §3(a), 114 Stat. 2096 (2000) 
(to be codified at 38U.S.C.A. §5103A).  In this regard, the 
record contains evidence that he was awarded SSA disability 
benefits in the late 1980's.  

While the favorable decision was silent for the presence of 
nicotine dependence and coronary artery disease, SSA's laws 
and regulations regarding substance abuse (including 
nicotine) have also been amended since the initial award of 
SSA disability benefits.  60 Fed. Reg. 8147, Feb. 10, 1995.  

It is possible that the issues relevant to the current appeal 
have been raised in either a new disability claim, or during 
a recent redetermination/continuing disability review under 
the change in SSA law.   

Ultimately, however, there is no evidence in the claims file 
that specifically addresses whether the claimed disabilities 
were incurred as a result of in-service tobacco use or 
whether nicotine dependence was incurred in service, and that 
it was the proximate cause of the disabilities resulting from 
the use of tobacco products by the veteran.  

Since there is competent evidence of in-service tobacco use 
and a current disability claimed as related thereto, a remand 
will be required for the scheduling of a VA examination that 
addresses the nature and etiology of the disabilities claimed 
on appeal.  In this regard, the Board notes that the nature 
of the veteran's claimed coronary artery disease is not 
entirely clear.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  The Board is also of the opinion that a remand 
is required so that the RO can attempt to retrieve all 
medical records pertinent to the issues on appeal, although 
it appears that most of these records may have already been 
submitted and are in the claims file.  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A); Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

The RO should request from the SSA any 
records pertinent to his claim for and 
subsequent award of Title II and/or Title 
XVI disability benefits, as well as the 
medical records relied upon concerning 
the claim(s).  See Masors v. Derwinski, 
2Vet. App.181, 188 (1992).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

2.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).
					
3.  Following the above, the RO should 
schedule the veteran for a VA examination 
by a specialist(s) in cardiovascular 
diseases or other available appropriate 
specialist(s) including on a fee basis if 
necessary, to ascertain the nature and 
etiology of any current heart disease.  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist(s) 
prior and pursuant to conduction and 
completion of the examinations(s).  The 
medical specialist(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  
Any further indicated special studies 
should be conducted.  

The medical specialist(s) should review 
the veteran's complete military, medical, 
and occupational history, including his 
history of tobacco use.  Upon completion 
of the above and examination(s) of the 
veteran, the medical specialist(s) should 
answer the following questions:

(a) Does the veteran have a current heart 
disability(ies), and if so, what is 
its/their nature?

(b) Is it at least as likely as not that 
the current heart disability (claimed 
as coronary artery disease) resulted 
from tobacco use in the line of duty 
during active military service?

(c) For those disabilities found to be 
related to the veteran's history of 
smoking, but that cannot be related to 
actual in-service smoking as opposed 
to pre or post-service cigarette 
smoking, is it at least as likely as 
not that the veteran incurred nicotine 
dependence during service, resulting 
from the use of tobacco products, and 
that such nicotine dependence was the 
proximate cause of the claimed 
coronary artery disease?  

If it is determined that, as a result 
of nicotine dependence acquired in 
service, the veteran continued to use 
tobacco products after service, the 
medical specialist(s) must determine 
whether there is a supervening cause 
of any or all of the claimed 
disabilities which severs the causal 
connection to the service-connected 
nicotine dependence (e.g., 12 
consecutive months of sustained full 
remission (de novo dependence)).   

(d) If no disabilities can be linked to 
service pursuant to the above 
questions, the medical specialist(s) 
must then determine whether it is at 
least as likely as not that the heart 
disability(ies) was/were otherwise 
incurred during the veteran's military 
service.  

If one disability is found to be 
service-connected, the medical 
specialist(s) should determine whether 
it is at least as likely as not that 
the other disabilities are proximately 
due to or the result of the service-
connected disability and if not, then 
whether, and to what degree, if any, 
it was aggravated by the service-
connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).  Any opinions 
expressed by the medical specialist(s) 
must be accompanied by a complete 
rationale.  

If the examining medical specialist(s) 
determine(s) that another specialist is 
required to answer the above questions 
with respect to any of the claimed 
disabilities, the RO should schedule a VA 
examination pertaining to that specific 
disability(ies) to be conducted by an 
appropriate medical specialist.  
4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for nicotine 
dependence and coronary artery disease in 
light of all pertinent laws, regulations, 
and Court decisions.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

